TROTT, Circuit Judge,
Dissenting:
Today, we conscript an unwilling Federal Energy Regulatory Commission (“FERC”) into the laudable battle to save the salmon even though the tiny private dam in question impacts neither navigability nor interstate electrical power. We do so notwithstanding FERC’s reasonable declination of jurisdiction in this case based on FERC’s interpretation of Section 23(b)(1) of the Federal Power Act. In so doing, we disregard the rule of law that requires us to defer to an agency’s interpretation of its primary enabling statute under circumstances where (1) the intent of Congress manifestly requires interpretation, and (2) the agency’s construction of the statute is reasonable. See Transpacific Westbound Rate Agreement v. FMC, 951 F.2d 950, 952-53 (9th Cir.1991); see also Mississippi Power and Light v. Moore, 487 U.S. 354, 380-82, 108 S.Ct. 2428, 2443-45, 101 L.Ed.2d 322 (1988) (Scalia, J., concurring); Chevron U.S.A, Inc. v. Nat’l Res. Dev. Council, 467 U.S. 837, 842-45, 104 S.Ct. 2778, 2781-83, 81 L.Ed.2d 694 (1984).
By giving the term “commerce” its full-blown meaning in this context, we simply permit an unforeseen cart to run away with the horse. Nowhere does Congress expressly or even impliedly instruct the Commission in the Federal Power Act to require licenses of projects based on their effect on fish. As the Commission wisely said, “in interpreting section 23(b)(1), we must apply some common sense. The phrase ‘interests of interstate commerce,’ outside the context of the Federal Power Act, contemplates a wide spectrum of interests, far beyond what we believe Congress had in mind when it established the Commission as the federal entity to oversee the private and municipal development of our nation’s water power potential.” 62 FERC 61,017 (Jan. 29, 1993).
To deal with Guy Carlson s small dam as a “hydroelectric project” within the contemplation of the Federal Power Act is a classic exercise in form over substance. Such an indiscriminating approach evokes Emerson’s observation that “foolish consistency is the hobgoblin of little minds, adored by statesmen and philosophers and divines” (although my colleagues certainly do not belong in such company).1 Why the Federal Energy Regulatory Commission must become involved in the building of a dam that doesn’t affect at all interstate electrical power or navigability completely escapes me. Such a quirky holding gives new meaning to the word “illogical,” and as such, it stands as Exhibit A for the proposition that the scope of the statute requires authoritative interpretation by its implementing agency. Why? Because once you start from the undisputed proposition that this dam does not implicate interstate electrical power or navigability, then, measured by the purpose of the Federal Power Act, Guy Carlson’s dam is the equivalent of a dam that generates no electricity at all. Why such a dam would require a license from the Federal Energy Regulatory Commission is problematic at best. One can only wonder whether our legitimate concern for the fish has clouded our vision.
The proof of the pudding is, once again, in the eating. Q.E.D. Moreover, today it’s fish, but what commerce interest will it be tomorrow? Recreation? Tourism?
Taum Sauk does not support the majority’s blunt instrument approach to this issue. FPC v. Union Elec., 381 U.S. 90, 85 S.Ct. 1253, 14 L.Ed.2d 239 (1965). As the Commission points out, Taum Sauk focused “solely on the principal use to be developed and regulated in the FPA: the production of hydroelectric power to meet the needs of an expanding economy — not the myriad of potential products that could possibly be harvested from our nation’s waters, such as fish.” 62 FERC at 61,019.
The Commission was correct when it said that “a federal agency’s authority to regulate is no more intrusive on the right of states or the rights of individual citizens than what *898Congress has expressly authorized.” Id. at 61,017. In this case, we have haphazardly extended that authority beyond its intended limits. If the fish are to be saved, the methods by which the rescue is effected must be legitimate. Here, the method blessed by the majority is not. Once again, a law enacted for one purpose is abused to pursue something for which it was never designed. Thus, I respectfully dissent.

. Emerson, R.W., "Self Reliance,” Essays: First Series (1841).